Hoch, J.
(dissenting): My reason for dissent will be briefly stated. An action by a county to foreclose delinquent tax liens upon real estate is essentially a separate cause of action as to each tract involved. In order to afford a practicable procedure sections 79-2801 and 79-2802, G. S. 1943 Supp. authorize the county to join the separate causes of action in one action. In the absence of such a statute the petition would be open to attack for misjoinder. But in order to preserve the rights of the different owners of the separate tracts 79-2801 requires that as to each tract listed for foreclosure the factors essential to the cause of action shall be stated — description of the tract, the amount of delinquent taxes and penalties due, and “the name of the owner, supposed owner, and party having or claiming to have any interest therein or thereto,” together with date of sale, etc. The statute further requires that the petition pray for determination by the court of the amount due upon “each particular tract,” and “the name of the owner or party having an interest *289therein,” etc. Section 79-2802 also provides for joinder of the separate causes of action and provides that in its decree the court “shall ascertain and determine” the amounts “chargeable to each particular tract . . . and in the decree state the name or names of the particular defendant or defendants who has or who claims to have any interest in the tract . . . upon which a lien is fixed by order of the court.” This is not all. Section 79-2804 which deals with sale following the foreclosure decree provides that the clerk of the court shall issue to the sheriff an execution or order of sale which “shall describe each tract, lot or piece of real estate mentioned and described in such judgment or decree (on which the lien has not been paid) with the amount charged to each tract . . . with the name of the ascertained owner thereof, as disclosed by the judgment or decree, with the command to advertise and sell the same.” Thus the advertisement must recite the ascertained owner as disclosed by the tax foreclosure decree.
In the instant case about two hundred separate tracts were listed. In other words about two hundred separate causes of action were joined. The appellee, Federal Farm Mortgage Corporation, was named as one of the defendants and entered appearance. As to twelve of the tracts listed it was named as a defendant having an interest. As to such tracts the statutory requirements were observed and no issue is here presented. But as to five items or tracts it was not listed as a defendant having or claiming an interest, although many months prior to the tax foreclosure action it had foreclosed its mortgages upon those tracts, a sale had been had, and by certificate of purchase at such sale it had become the record holder of an equitable interest in the properties.
We here hold that when the appellee was named, in the title of the action, as one of the defendants and was duly served with summons it was then not necessary that it be listed as claiming an interest in any particular tract. And if one of the factors which the statute requires shall be stated can be omitted without invalidating the sale why not all the others? This holding has a far-reaching effect and one which I do not think was intended by the legislature. It is common knowledge that frequently these tax foreclosure actions involve many hundreds of separate tracts. As a result of this decision any defendant named as such in the title of the action and served with summons will be required to take note not only of the *290items in which it is listed as a defendant having an ownership or claim of ownership, but of every' other item, and if it fails to discover that a tract in which it holds an interest has been foreclosed and to file an action to set. aside the sale within six months — even though it might be the unquestioned record title holder of a fee simple interest — it is barred from any relief. Such a rule with reference to stating a cause of action and giving jurisdiction of the subject matter is not applied to actions generally. Its application here will, it seems to me, impose a burden not intended by the legislature. In the instant case there is added inequity, as I view it, by reason of the fact that the appellee was specifically named as owner as to twelve tracts, and thus can reasonably be said to have been misled into believing its interests were not being foreclosed as to other tracts.
What has been said does not, of course, apply to ownership or claims of ownership not disclosed by the public records of which the county must be said to have at least constructive notice. In the case before us the appellee was holder of a certificate of purchase issued in the mortgage foreclosure action in the district court.
In permitting the joinder of actions it was the clear intention, in my opinion, to impose a mandatory condition that the essential factors be stated as to each tract — as to each cause of action. This opinion is fortified by our repeated holdings that the methods for collection of delinquent taxes are wholly statutory; that no power exists apart from the statutes and that they must be strictly followed.
Wedell and Burch, JJ., join in the foregoing dissenting opinion.